Citation Nr: 0616348	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-20 315A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.

2.  Entitlement to service connection for a nervous disorder, 
to include anxiety.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for emphysema, to 
include chronic obstructive pulmonary disease.

7.  Entitlement to an effective date prior to April 14, 1998, 
for the grant of nonservice connected pension.

8.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on active duty from January 1975 to 
January 1978.  The record contains information confirming 
that the veteran died in February 2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
January 2006.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1975 to January 1978.

2.	On May 17, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Jackson, 
Mississippi, that the veteran died in February 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


